Per Curiam.
Defendants were jointly tried on a two-count information charging larceny in a building, MCLA § 750.360 (Stat Ann 1954 Rev § 28.592), and opening or attempting to open a coin box or receptacle, MCLA § 750.113 (Stat Ann 1962 Rev § 28.308). They were convicted on both counts and were sentenced. Their briefs on appeal have been filed and the people have filed motions to affirm.
A review of the briefs and the trial court record make it manifest that the questions sought to be reviewed are so insubstantial as to need no argument or formal submission.
Affirmed.